Citation Nr: 1828611	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether or not new evidence has been received to reopen a claim of entitlement to service connection for the Veteran's cause of death.

2. Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967 and from February 1968 to May 1971.  He died in February 2006 and the appellant is his surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.


FINDINGS OF FACT

1. A June 2006 rating decision denied service connection for the Veteran's cause of death.  Although the appellant timely filed a NOD, she did not perfect the appeal.

2. The evidence received since the June 2006 rating decision is not cumulative or redundant of that considered previously, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.

3. At the time of the Veteran's death in February 2006, he was service-connected for diabetes mellitus, type II, posttraumatic stress disorder (PTSD) and tinnitus.

4. The probative evidence of record shows that the Veteran's service-connected diabetes mellitus, type II, was the principal cause of death. 





CONCLUSIONS OF LAW

1. The June 2006 rating decision denying the appellant's claim for service connection for the Veteran's cause of death is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the June 2006 rating decision denying appellant's claim for service connection for the Veteran's cause of death. 38 U.S.C. § 5108 (2014); 38 C.F.R. §§ 3.156(a) (2017).

3. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2014).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening".  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, a June 2006 rating decision denied the appellant's claim for service connection for the Veteran's cause of death.  She, thereafter, timely filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in April 2009.  The appellant, however, did not file a substantive appeal.  As such, the June 2006 rating became final.  38 U.S.C. § 7105(c) (2014).  Instead, in July 2013, she filed a petition to reopen the claim for service connection for the Veteran's cause of death, which was denied in the January 2014 rating decision.

The pertinent evidence at the time of the June 2006 rating decision included the following: the Veteran's service treatment records (STRs); his DD-214; service personnel records; responses from the National Personnel Records Center and the US Center for Unit Records Research, showing that the vessels the Veteran served on were in the official waters of Vietnam, but could not substantiate that he had on-ground service; the Veteran's death certificate, reflecting that his cause of death was due to arteriosclerotic cardiovascular disease and diabetes; statements from the appellant that the Veteran's cause of death was due to exposure to Agent Orange during his three tours in Vietnam; and VA medical treatment records.  Based on this evidence, the RO rescinded service connection for diabetes, which was granted in a December 2001 rating decision, reasoning that there was no evidence that the Veteran had actual land contact in Vietnam.  Therefore, since the RO reversed its earlier decision granting service connection for diabetes, the appellant was not entitled to service connection for the Veteran's cause of death.  As noted above, the June 2006 rating decision became final because she did not file a substantive appeal.  See id. 

Since the June 2006 rating decision, the relevant evidence includes a January 2014 statement from the appellant alleging that the Veteran was stationed in Tonkin Bay, Vietnam for 90 days building roads and land strips, indicating that the Veteran was exposed to Agent Orange and herbicides.  She also suggested that the Veteran's underlying cause of death was due to his PTSD, which was rated at 100 percent since October 19, 1999, putting undue stress on his heart.  Moreover, the appellant advanced the Veteran's assertions that he was exposed to asbestos while serving aboard several vessels during his three tours of duty in Vietnam.

Here, the additional lay statements from the appellant are new, in that she now asserts that the Veteran built roads and land strips in Vietnam.  Her statements suggest a relationship between the Veteran being exposed to herbicides and Agent Orange and diabetes, which was one of the causes of the Veteran's death.  As such, her statements are material, as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Accordingly, the evidence is new and material and the petition to reopen the claim for service connection for the Veteran's cause of death is reopened.  38 C.F.R. § 3.156.

Cause of Death

At the outset, the Board realizes that the crux of the appellant's claim is that the Veteran, at the time of his death, was service-connected for diabetes mellitus, type II.  In denying the appellant's claim for the Veteran's cause of the death, the RO determined that the Veteran was erroneously granted service connection for diabetes mellitus, type II, because the evidence of record could not establish whether he had actual contact on the grounds in Vietnam.  The Board, however, disagrees and finds that the service connection for diabetes mellitus, type II, must be restored.  

In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain conditions, including diabetes mellitus, type II, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C. § 1116(f) (2017); 38 C.F.R. § 3.307(a)(6) (2017).
Diabetes mellitus, type II, also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).

Here, the National Personnel Records Center and the US Center for Unit Records Research both reflect that all of the vessels the Veteran served on were in the official waters of Vietnam.  In addition, they both show that, at one point, the Veteran was attached to another Navy unit (va-215), which could have been assigned to a ship or shore.  Additionally, the aircrafts he was attached to were also in Vietnam.  Moreover, in a July 2000 statement, the Veteran stated that he served on aircrafts and on shore in Da Nang, Vietnam for temporary assignments.  Further, in a letter received in September 2000 from C.R.O, LCDR (LDO), U.S.N., RET., who served aboard the U.S.S. Enterprise CVN-65 during 1968 and 1969 with the Veteran, he confirmed that the Veteran served with him (attached to VA-215) on the ship and on several occasions was sent into Vietnam land bases to work on squadron aircrafts, and then would return to the ship at the completion of the assignments.  Based on this probative evidence of record, it is more likely than not that the Veteran did have actual service on the land mass in Vietnam.  Accordingly, the initial award of service-connection for diabetes mellitus, type II, was proper and should be restored.

As to the claim for service connection for the Veteran's cause of death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2017).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.   

A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). Here, the Veteran's death certificate shows that diabetes mellitus, type II, was a principal cause of his death.

In sum, the RO mistakenly concluded that service-connection for diabetes mellitus, type II, was not warranted.  The evidence of record, however, indicates otherwise. Additionally, diabetes mellitus, type II, was one of the principal causes of death listed on the Veteran's death certificate.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

The petition to reopen the claim for entitlement to service connection for the Veteran's cause of death is granted.

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


